DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a descriptive title that distinguishes the invention and is not a generic or general description). The new title should take into account any amendments to the claims to best indicate the claimed invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/21 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition unit”, “a detection unit”, “a transmission unit”, and “a changing unit” in claim 1, “a correction unit” in claim 2, “a re-execution unit” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
The CPU 201 is a processor that controls the MFP 102 as a whole. The CPU 201 controls access to various types of devices connected to the system controller 200 based on control programs and the like stored in the ROM 204. (¶ 0036, Fig. 2).
The CPU 501 is a processor that controls the cloud server 110 as a whole, and executes control programs stored in a ROM (not shown) (¶ 0051, Fig. 6).
The functional blocks of the MFP 102 and the cloud server 110 according to this embodiment will be described next with reference to Figs. 11A and 11B. Note that the CPU 201 of the MFP 102 and the CPU 501 of the cloud server 110 implement the respective functional blocks by executing the programs stored in a computer-readable storage medium (¶ 0052, Figs. 11A-11B).





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "a streak". The limitation “a streak” is previously recited in parent claim 8 and it is unclear if the two recitations are the same. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed “storage medium" is defined in the specification to include “one or more of a hard disk, a random-access memory (RAM), a read only memory (ROM), a storage of distributed computing systems, an optical disk (such as a compact disc (CD), digital versatile disc (DVD), or Blu-ray Disc (BD)TM), a flash memory device, a memory card, and the like” 
 (¶ 0090).
The broadest reasonable interpretation of a claim drawn to a storage medium (also called computer-readable storage medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See MPEP 2111.01. Claims 19 and 20 recite a “storage medium" and its definition is open-ended as defined in the specification. Given its broadest reasonable interpretation, the limitation covers a signal per se and therefore constitutes non-statutory subject matter.
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments by adding the limitation "non-transitory" to the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki1 (US 2017/0318172) in view of Matsuzaki2 (US 2017/0064095) and Matsuzaki3 (US 2015/0138588).

Regarding claim 1, Matsuzaki1 teaches an information processing apparatus comprising (MFP 101; ¶¶ 0030-0062, Fig. 2): 
an acquisition unit configured to acquire image data of a document read via a  scanner (execute scan; ¶ 0092, Fig. 5 S307); 
a detection unit configured to detect a streak included in the image data acquired by the acquisition unit by using a parameter for detection processing of detecting a streak (streak detection; ¶¶ 0093-0094, Fig. 5); 

a changing unit configured to change the parameter used by the detection unit upon reception of a change in the parameter from the external apparatus. 
However, Matsuzaki2 teaches a transmission unit configured to transmit the image data, the parameter, and a detection result obtained by the detection unit to an external apparatus (transmit data S308; ¶ 0071, Fig. 3); and
a change in the parameter from the external apparatus (calculate threshold; ¶ 0126). 
 Matsuzaki1 and Matsuzaki2 are in the same field of endeavor of an image processing system that performs streak detection and correction. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Matsuzaki1 as taught by Matsuzaki2. The combination improves the system by improving the streak detection process.
Furthermore, Matsuzaki3 teaches a changing unit configured to change the parameter used by the detection unit upon reception of a change in the parameter (updates; ¶¶ 0082-0084, Fig. 4).
Matsuzaki1 and Matsuzaki3 are in the same field of endeavor of an image processing system that performs streak detection and correction. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Matsuzaki1 as taught by 3. The combination improves the system by improving the streak detection process.

Regarding claim 2, Matsuzaki1 in view of Matsuzaki2 and Matsuzaki3 teach the apparatus according to claim 1, but Matsuzaki1 does not explicitly teach further comprising a correction unit configured to correct the streak included in the image data when the detection unit detects that a streak is included in the image data (failure component estimation result for fixing component; ¶ 0142, Fig. 11 315, Matsuzaki1).

Regarding claim 3, Matsuzaki1 in view of Matsuzaki2 and Matsuzaki3 teach the apparatus according to claim 2, wherein the detection result is image data in which the streak is corrected by the correction unit (printing image data after correction, ¶ 0087, Fig. 5, Matsuzaki1).

Regarding claim 4, Matsuzaki1 in view of Matsuzaki2 and Matsuzaki3 teach the apparatus according to claim 1, but Matsuzaki1 does not explicitly teach wherein the transmission unit transmits the image data and the parameter to the external apparatus before the detection unit detects a streak included in the image data.
However, Matsuzaki2 teaches wherein the transmission unit transmits the image data and the parameter to the external apparatus before the detection unit detects a streak included in the image data (¶ 0071, Fig. 3).
The motivation applied in claim 1 is incorporated herein.

1 in view of Matsuzaki2 and Matsuzaki3 teach the apparatus according to claim 1, but does not explicitly teach further comprising a re-execution unit configured to re-execute streak detection processing for the image data by using the changed parameter when the changing unit changes the parameter.
However, Matsuzaki3 teaches further comprising a re-execution unit configured to re-execute streak detection processing for the image data by using the changed parameter when the changing unit changes the parameter (feed back results to calculate deterioration; ¶¶ 0097-0098, Fig. 7).
The motivation applied in claim 1 is incorporated herein.

Regarding claim 6, Matsuzaki1 in view of Matsuzaki2 and Matsuzaki3 teach the apparatus according to claim 1, wherein the parameter includes a difference between a luminance value of a background of a document and a luminance value of a streak (brightness; ¶ 0108, Matsuzaki1).

Regarding claim 7, Matsuzaki1 in view of Matsuzaki2 and Matsuzaki3 teach the apparatus according to claim 1, wherein the information processing apparatus is a printing apparatus including the scanner (MFP 101; ¶¶ 0030-0062, Fig. 2, Matsuzaki1).

Regarding claim 8, Matsuzaki1 teaches an information processing apparatus comprising (MFP 101; ¶¶ 0030-0062, Fig. 2): 
an acquisition unit configured to acquire image data of a document read via a scanner (execute scan; ¶ 0092, Fig. 5 S307); 

a detection unit configured to detect a streak included in the image data (streak detection; ¶¶ 0093-0094, Fig. 5),
but does not explicitly teach a transmission unit configured to transmit the image data to an external apparatus; 
from the external apparatus; 
However, Matsuzaki2 teaches a transmission unit configured to transmit the image data to an external apparatus (transmit data S308; ¶ 0071, Fig. 3); 
image data transmitted from the transmission unit (transmit data S308; ¶ 0071, Fig. 3).
The motivation applied in claim 1 is incorporated herein.
Furthermore, Matsuzaki3 teaches in accordance with the parameter received by the reception unit (updates; ¶¶ 0082-0084, Fig. 4). 
The motivation applied in claim 1 is incorporated herein.

Regarding claim 9, Matsuzaki1 in view of Matsuzaki2 and Matsuzaki3 teach the apparatus according to claim 8, further comprising a storage unit configured to store the parameter, wherein the detection unit detects a streak in accordance with the parameter stored in the storage unit when the transmission unit fails to transmit the image data or when the reception unit does not receive the parameter (scanner streak detection threshold; ¶ 0107, Fig. 7, Matsuzaki1).

Claims 17 and 19 recite similar limitations as claim 8. Thus, arguments similar to that presented above for claim 8 are equally applicable to claims 17 and 19.

Claims 10-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki1 (US 2017/0318172) in view of Matsuzaki2 (US 2017/0064095) and Matsuzaki3 (US 2015/0138588).

2 teaches server apparatus comprising (server 128; ¶¶ 0039-0040, Fig. 1): 
a reception unit configured to receive, from an external apparatus, image data of a document read via a scanner and a parameter for detection of a streak (receive data S601; ¶¶ 0074-0075, Fig. 6); 
a detection unit configured to detect a streak included in the image data received by the reception unit by using a learned model (perform streak detection processing S805; ¶¶ 0089-0090 and 0126, Figs. 8-9); 
a determination unit configured to determine, based on a detection result obtained by the detection unit, whether the parameter is updated (calculate threshold; ¶ 0126); 
but does not explicitly teach and a transmission unit configured to transmit the parameter to be updated to the external apparatus if the determination unit determines that the parameter is updated.
However, Matsuzaki3 teaches and a transmission unit configured to transmit the parameter to be updated to the external apparatus if the determination unit determines that the parameter is updated (updates; ¶¶ 0082-0084, Fig. 4).
Matsuzaki2 and Matsuzaki3 are in the same field of endeavor of an image processing system that performs streak detection and correction. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Matsuzaki2 as taught by Matsuzaki3. The combination improves the system by improving the streak detection process.

2 in view of Matsuzaki3 teach the apparatus according to claim 10, wherein the detection unit detects a streak based on image processing different from detection processing executed by the external apparatus (streak detection processing S805; ¶¶ 0089-0123 and 0126, Figs. 8-12, Matsuzaki2).

Regarding claim 12, Matsuzaki2 in view of Matsuzaki3 teach the apparatus according to claim 10, wherein the reception unit further receives a parameter used in detection processing executed by the external apparatus from the external apparatus (receive data S601; ¶¶ 0074-0075, Fig. 6, Matsuzaki2), and the determination unit determines, based on the parameter received from the external apparatus, whether the external apparatus updates the parameter used in detection processing for detection of a streak (calculate threshold; ¶ 0126, Matsuzaki2).. 

Regarding claim 13, Matsuzaki2 in view of Matsuzaki3 teach the apparatus according to claim 10, wherein the reception unit further receives a detection result obtained by detection of a streak by the external apparatus from the external apparatus (receive data S601; ¶¶ 0074-0075, Fig. 6, Matsuzaki2), and 
and the determination unit determines the parameter based on the detection result received from the external apparatus and a detection result obtained by detection by the detection unit (calculate threshold; ¶ 0126, Matsuzaki2). 
. 
2 in view of Matsuzaki3 teach the apparatus according to claim 10, wherein the learned model is a neural network model (¶ 0126, Matsuzaki2). 

Regarding claim 15, Matsuzaki2 in view of Matsuzaki3 teach the apparatus according to claim 10, wherein the reception unit receives the image data via the Internet (network 123; ¶ 0027, Fig. 1, Matsuzaki2). 

Claims 16, 18, and 20 recite similar limitations as claim 10. Thus, arguments similar to that presented above for claim 10 are equally applicable to claims 16, 18, and 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hiroe (US 2021/0084188) teaches an image forming apparatus that detects a streak and performs correction

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/
Primary Examiner, Art Unit 2672